 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8   United States of America,                               CR 18-2417-TUC-RCC (LCK)
 9                   Plaintiff,                                   ORDER
                                                          CONTINUING PLEA DEADLINE
10           vs.                                                 AND TRIAL
11   Ahmad Suhad Ahmad,
12                   Defendant.
13
14          This case is presently set for trial on January 15, 2019. The Defendant filed
15   a motion to continue and, for the reasons set forth therein, additional time is required
16   to adequately prepare for trial. The Government has no objection to a continuance.
17          The Court finds that the ends of justice served by granting a continuance outweigh
18   the best interests of the public and the Defendant in a speedy trial because, for the reasons
19   set forth in the motion, failure to grant the continuance is likely to result in a miscarriage
20   of justice if the Defendant is required to go to trial on the present trial date.
21          IT IS ORDERED as follows:
22          1. The date by which the referred magistrate judge hears the change of plea must
23   be no later than March 1, 2019 by 3:00 p.m.
24          2. All motions, unless made during a hearing or trial, shall be in writing and shall
25   be made sufficiently in advance of trial to comply with the time periods set forth in
26   LRCiv. 7.2 and any court order and to avoid any delays in the trial. Pretrial motions may
27   be heard before a magistrate judge and a Report and Recommendation will be provided to
28   the district judge assigned to the case.
 1          3. This matter is RESET for trial on March 19, 2019 at 9:30 a.m. Counsel are
 2   to be present at 9:00 a.m.
 3          4. Excludable delay under 18 U.S.C. §3161(h)(7) is found to commence on
 4   January 16, 2019 and end on March 19, 2019. Such time shall be in addition to other
 5   excludable time under the Speedy Trial Act and shall commence as of the day following
 6   the day that would otherwise be the last day for commencement of trial.
 7          5. That any and all subpoenas previously issued shall remain in full force and
 8   effect through the new trial date.
 9          6. Any motion or stipulation to continue the scheduled trial date and change
10   of plea deadline shall be filed with the Clerk of Court no later than 5:00 p.m.,
11   Monday, March 4, 2019. Alternatively, by that same deadline, if after consultation
12   between government and defense counsel it is determined that a motion to continue
13   the scheduled trial date and change of plea deadline will not be filed, government
14   counsel shall notify the Court by an email to the chambers email address that the
15   case and counsel are ready to proceed to trial on the scheduled trial date. The
16   notification shall also include the estimated number of trial days needed to complete
17   the trial.
18          Dated this 20th day of December, 2018.
19
20
21
22
23
24
25
26
27
28


                                               -2-
